                                                   Case 2:16-cv-02279-RFB-GWF Document 91 Filed 10/31/18 Page 1 of 4



                                               1    TAMARA BEATTY PETERSON, ESQ., Bar No. 5218
                                                    tpeterson@petersonbaker.com
                                               2    BENJAMIN K. REITZ, ESQ., Bar No. 13233
                                                    breitz@petersonbaker.com
                                               3    PETERSON BAKER, PLLC
                                                    10001 Park Run Drive
                                               4    Las Vegas, NV 89145
                                                    Telephone: 702.786.1001
                                               5    Facsimile: 702.786.1002

                                               6    CHRISTOPHER H. MCGRATH, ESQ. (Admitted Pro Hac Vice)
                                                    chrismcgrath@paulhastings.com
                                               7    PAUL HASTINGS LLP
                                                    695 Town Center Drive Seventeenth Floor
                                               8    Costa Mesa, CA 92626
                                                    Telephone: (714) 668-6244
                                               9    Facsimile: (714) 668-6344

                                              10    Attorneys for Defendants Spectrum
                                                    Pharmaceuticals, Inc., Joseph W. Turgeon and Lee F. Allen
                                              11
PETERSON BAKER, PLLC




                                              12                                UNITED STATES DISTRICT COURT
                       10001 Park Run Drive
                       Las Vegas, NV 89145




                                              13                                        DISTRICT OF NEVADA
                           702.786.1001




                                              14    IN RE SPECTRUM                                      Case No.: 2:16-cv-02279-RFB-GWF
                                                    PHARMACEUTICALS, INC.
                                              15                                                        STIPULATION AND ORDER TO
                                                    SECURITIES LITIGATION                               EXTEND TIME FOR DEFENDANTS TO
                                              16                                                        FILE ANSWER TO AMENDED
                                                                                                        COMPLAINT [ECF NO. 52]
                                              17
                                                                                                        (FIRST REQUEST)
                                              18

                                              19

                                              20          Defendants Spectrum Pharmaceuticals, Inc., Joseph Turgeon and Lee Allen ("Spectrum

                                              21   Defendants"), by and through their counsel of record, the law firms of Peterson Baker, PLLC and

                                              22   Paul Hastings LLP, Defendant Rajesh Shrotriya ("Shrotriya"), by and through his counsel of record,

                                              23   the law firms of Snell & Wilmer, L.L.P. and Fenwick & West LLP (the Spectrum Defendants and

                                              24   Shrotriya are collectively, "Defendants"), and Plaintiffs Michael Bestwick and Mark Hawkins

                                              25   ("Plaintiffs"), by and through their counsel of record, the law firms of Leverty & Associates Law

                                              26   Chtd., The Rosen Law Firm, P.A. and Bronstein Gewirtz & Grossman, LLC hereby agree and

                                              27   stipulate, subject to the Court's approval, as follows:

                                              28          1.      Plaintiff Glen Hartsock filed his Complaint [ECF No. 1] on September 28, 2016.
                                                   Case 2:16-cv-02279-RFB-GWF Document 91 Filed 10/31/18 Page 2 of 4



                                               1          2.       An Order to Consolidate [ECF No. 48] Case Nos. 2:16-cv-02649-KJD-VCF and

                                               2   2:16-cv-02279 RFB-GWF was entered on October 6, 2017.

                                               3          3.       Plaintiffs' Amended Complaint [ECF No. 52] was filed on November 21, 2017,

                                               4   identifying proposed lead plaintiffs as Michael Bestwick and Mark Hawkins.

                                               5          4.       Defendants' Motion to Dismiss the Consolidated Amended Complaint [ECF No. 56]

                                               6   ("Motion to Dismiss") was filed January 19, 2018, and a hearing on the motion was held on

                                               7   September 21, 2018.

                                               8          5.       The Court granted the Motion to Dismiss in part and denied it in part. Specifically,

                                               9   the Court granted the Motion to Dismiss as to defendants Kurt A. Gustafson and Joseph K. Keller

                                              10   and denied the Motion to Dismiss as to the remaining Defendants. See Minutes of Proceedings

                                              11   [ECF No. 80].
PETERSON BAKER, PLLC




                                              12          6.       The parties filed their Joint Report of Fed. R. Civ. P. 26(f) Conference and
                       10001 Park Run Drive
                       Las Vegas, NV 89145




                                              13   Discovery Plan Pursuant to Local Rule 26-1 [ECF No. 82] ("Discovery Plan") on October 3, 2018.
                           702.786.1001




                                              14          7.       In the Discovery Plan, Plaintiffs proposed that Defendants' answers to the Amended

                                              15   Complaint should be filed no later than November 5, 2018. Defendants proposed the deadline

                                              16   should be 30 days from the denial of either the motion for certification or the interlocutory appeal,

                                              17   if applicable. In the Discovery Plan, the parties agreed that an Answer would not need to be filed

                                              18   before November 5, 2018, subject to further order of the court.

                                              19          8.       Defendants did file their Joint Motion to Certify Motion to Dismiss Order [ECF No.

                                              20   80] for Interlocutory Appeal to 28 U.S.C. §1292(b) [ECF No. 87] on October 22, 2018, and further

                                              21   filed their Joint Motion for a Stay of Proceedings Pending Outcome of Motion for Certification for

                                              22   Interlocutory Appeal Pursuant to 28 U.S.C. §1292(b) [ECF No. 88] on October 22, 2018.

                                              23          9.       On October 16, 2018, the Court entered a Scheduling Order [ECF No. 84], but did

                                              24   not identify an Answer date from the proposals by both Plaintiffs and Defendants.

                                              25          10.      Plaintiff Glen Hartsock filed his Notice of Dismissal Without Prejudice [ECF No.

                                              26   90] on October 29, 2018.

                                              27

                                              28
                                                                                                     2
                                                   Case 2:16-cv-02279-RFB-GWF Document 91 Filed 10/31/18 Page 3 of 4



                                               1          11.     So there is no ambiguity, the parties have agreed to extend any deadline for

                                               2   Defendants to file their answers to the Amended Complaint [ECF No. 52] from November 5, 2018

                                               3   through and including November 30, 2018.

                                               4          12.      In light of the foregoing, the Parties submit that good cause exists for the Court to

                                               5   approve this Stipulation, and respectfully request that, as set forth herein, the Court extend the time

                                               6   for Defendants to file their answer to the Amended Complaint.

                                               7          13.     This is the first stipulation for extension of time to file an Answer.

                                               8          DATED: October 31, 2018.

                                               9    Respectfully submitted,
                                              10    LEVERTY & ASSOCIATES LAW CHTD                      PETERSON BAKER, PLLC
                                              11
PETERSON BAKER, PLLC




                                              12     /s/ Jacob A. Goldberg___________                    /s/ Tamara Beatty Peterson___________
                       10001 Park Run Drive
                       Las Vegas, NV 89145




                                                    PATRICK R. LEVERTY, ESQ.                           TAMARA BEATTY PETERSON, ESQ.
                                              13
                           702.786.1001




                                                    Nevada Bar No. 8840                                Nevada Bar No. 5218
                                                    832 Willow Street                                  BENJAMIN K. REITZ, ESQ.
                                              14    Reno, Nevada 89502                                 Nevada Bar No. 13233
                                                    Telephone: (775) 322-6636                          10001 Park Run Drive
                                              15    Facsimile: (213) 322-3953                          Las Vegas, NV 89145
                                                    Email: pat@levertylaw.com                          Telephone: (702) 786-1001
                                              16                                                       Facsimile: (702) 786-1002
                                                    Liaison Counsel for Lead Plaintiffs                Email: tpeterson@PetersonBaker.com
                                              17
                                                   THE ROSEN LAW FIRM, P.A.                            PAUL HASTINGS LLP
                                              18   JACOB A. GOLDBERG, ESQ.                             CHRISTOPHER H. MCGRATH, ESQ.
                                                   KEITH R. LORENZE, ESQ.                              695 Town Center Drive, 17th Floor
                                              19   LEAH HEIFETZ, ESQ.                                  Costa Mesa, CA 92626-1924
                                                   101 Greenwood Avenue, Suite 440                     Telephone: (714) 668-6200
                                              20   Jenkintown, PA 19012                                Facsimile: (714) 979-1921
                                                   Telephone: (215) 600-2187                           Email: chrismcgrath@paulhastings.com
                                              21   Facsimile: (212) 202-3827
                                                   Email: jgoldberg@rosenlegal.com                     Attorneys for Defendants Spectrum
                                              22         klorenze@rosenlegal.com                       Pharmaceuticals, Inc., Joseph W. Turgeon,
                                                         lheifetz@rosenlegal.com                       and Lee F. Allen
                                              23
                                                   and
                                              24    LAURENCE M. ROSEN, ESQ.
                                                   PHILLIP KIM, ESQ.
                                              25   275 Madison Avenue, 34th Floor
                                                   New York, NY 10016
                                              26   Telephone: (212) 686-1060
                                                   Facsimile: (212) 202-3827
                                              27   Email: lrosen@rosenlegal.com
                                                          pkim@rosenlegal.com
                                              28
                                                                                                      3
                                                   Case 2:16-cv-02279-RFB-GWF Document 91 Filed 10/31/18 Page 4 of 4



                                               1   BRONSTEIN GEWIRTZ                        FENWICK & WEST LLP
                                                          & GROSSMAN, LLC
                                               2   PERETZ BRONSTEIN, ESQ.
                                                   SHIMON YIFTACH, ESQ.                      /s/ Jay L. Pomerantz_______________
                                               3   60 East 42nd Street, Suite 4600          KEVIN P. MUCK, ESQ.
                                                   New York, NY 10165                       555 California Street
                                               4   Telephone: (212) 697-6484                San Francisco, CA 94104
                                                   Facsimile: (212) 697-7296                Telephone: (415) 875-2300
                                               5   Email: peretz@bgandg.com                 Email: kmuck@fenwick.com
                                                          shimony@bgandg.com                and
                                               6                                            JAY L. POMERANTZ, ESQ.
                                                    Co-Lead Counsel for Lead Plaintiffs     801 California Street
                                               7                                            Mountain View, CA 94041
                                                                                            Telephone: (650) 988-8500
                                               8                                            Email: jpomerantz@fenwick.com

                                               9                                            SNELL & WILMER, L.L.P.
                                                                                            PATRICK G. BYRNE, ESQ.
                                              10                                            Nevada Bar No. 7636
                                                                                            BRADLEY T. AUSTIN, ESQ.
                                              11                                            Nevada Bar No. 13064
                                                                                            3883 Howard Hughes Pkwy, Ste. 1100
PETERSON BAKER, PLLC




                                              12                                            Las Vegas, NV 89169
                                                                                            Telephone: (702) 784-5200
                       10001 Park Run Drive
                       Las Vegas, NV 89145




                                              13                                            Facsimile: (702) 784-5252
                           702.786.1001




                                                                                            Email: pbyrne@swlaw.com
                                              14                                                  baustin@swlaw.com

                                              15                                            Attorneys for Defendant Dr. Raj Shrotriya

                                              16

                                              17                                          ORDER
                                              18
                                                          IT IS SO ORDERED.
                                              19

                                              20
                                                   DATED:      11/01/2018
                                              21                                                THE HONORABLE GEORGE W. FOLEY
                                                                                                UNITED STATES MAGISTRATE JUDGE
                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28
                                                                                            4
